DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/373,124 filed on 07/12/2021. Claims 1-20 are pending in the office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,062,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claimed invention has broader scope than the U.S. Pat. ‘074 (see as the follow for example).

Current claimed invention
1. A method, comprising: 
determining a first boundary of a first functional cell of a circuit; 
placing a first plurality of dummy cells along first portions of the first boundary extending in a first direction around a first functional cell, the first plurality of dummy cells placed abutting one another; 




placing a second plurality of dummy cells along second portions of the first boundary extending in a second direction around the first functional cell, the second plurality of dummy cells placed abutting one another; and 





placing one or more dummy cells along in one or more remaining portions of the first boundary not covered by the first plurality of dummy cells and the second plurality of dummy cells forming a ring of dummy cells around the first functional cell, wherein the first plurality of dummy cells and the second plurality of dummy cells are placed at a predetermined distance inside the first boundary.  
4. The method of claim 1, wherein placing the first plurality of dummy cells comprises placing the first plurality of dummy cells comprising a first type of dummy cells having first pre-defined dimensions, and wherein placing the second plurality of dummy cells comprises placing the second plurality of dummy cells comprising a second type of dummy cells having second pre-defined dimensions.  
5. The method of claim 4, wherein the second pre-defined dimensions are different than the first pre-defined dimensions.  


2. The method of claim 1, wherein the predetermined distance comprises a half value of a design rule check value from the boundary. 

 
3. The method of claim 1, wherein the boundary is a place and route boundary.  

7. The method of claim 1, wherein at least a portion of the first plurality of dummy cells is shared with another boundary of a second functional cell of the circuit.  









6. The method of claim 4, wherein a height of each of the second type of dummy cells is approximately twice the height of each of the first type of dummy cells.  

8. The method of claim 1, wherein dummy cells undergo vertical expansion by multiplying heights of the dummy cells.  

10. The method of claim 1, wherein the first direction is different than the second direction.  


U.S. Pat. 074

1. A method, comprising: determining a boundary of a first functional cell; 
placing a first plurality of a first type of dummy cells along a first portion of the determined boundary, wherein the first portion extends in a first direction, and wherein each of the first type of dummy cells comprises first pre-defined dimensions; and 

placing a second plurality of a second type of dummy cells along a second portion of the determined boundary, the second portion of the boundary extending in a second direction, wherein each of the second type of dummy cells comprises second pre-defined dimensions, and wherein the second pre-defined dimensions are different than the first pre-defined dimensions; and 

placing a third plurality of the first type of dummy cells along a remaining portion of the boundary, wherein placing the third plurality of the first type of dummy cells along the remaining portion of the boundary comprises placing the third plurality of the first type of dummy cells in gaps along the boundary not covered by the first plurality of the first type of dummy cells and the second plurality of the second type of dummy cells forming a ring of dummy cells around the first functional cell, and 

wherein the first type of dummy cells and the second type of dummy cells are placed at a predetermined distance inside the determined boundary.









8. The circuit of claim 7, wherein the ring of dummy cells is placed at a distance comprising a half value of a design rule check value from the boundary.


9. The circuit of claim 7, wherein the boundary is a place and route boundary.


5. The method of claim 1, further comprising: determining another boundary of a second functional cell of the circuit, the second functional cell abutting the first functional cells; and placing the third plurality of the first type of dummy cells along a first portion of the another boundary of the second functional cell, wherein at least a portion of the first type of dummy cells are common in the first plurality of the first type of dummy cells and the third plurality of the first type of dummy cells.

11. The circuit of claim 10, wherein a height of each of the second type of dummy cells is approximately twice the height of each of the first type of dummy cells.

13. The method of claim 1, wherein dummy cells undergo vertical expansion by multiplying heights of the dummy cells.


4. The method of claim 1, wherein the second direction is orthogonal to the first direction.



As the above items matching for the claims, there is mixing limitations between claims.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date using either one of above claims of claimed inventions to achieve similar results without undue experiment.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the combination of limitations recited in claims 11 and 15, comprise:
As per claim 11: a second functional cell having a second boundary, wherein the second boundary and the first boundary share a common portion; a second plurality of first type of dummy cells placed along first portions of the second boundary, the first portions of the second boundary extending in the first direction; a second plurality of second type of dummy cells placed along second portions of the second boundary, the second portions of the second boundary extending in the second direction; and at least one first type of dummy cells placed along in one or more remaining portions of the first boundary not covered by the first plurality of the first type of dummy cells and the first plurality of second type of dummy cells forming a first ring of dummy cells around the first functional cell and along in one or more remaining portions of the second boundary not covered by the second plurality of the first type of dummy cells and the second plurality of second type of dummy cells forming a second ring of dummy cells around the second functional cell, in combination with other limitations recited in claim 11.  
As per claims 9 and 15: forming a second ring of dummy cells around a second functional cell, wherein the wherein forming the first ring of dummy cells comprises: determining a second boundary of the second functional cell, wherein the first boundary and the second boundary share a common portion, and forming the second ring of dummy cells around the second functional cell, the second ring of dummy cells comprising at least one dummy cell of the first ring of dummy cells placed in the common portion, in combination with other limitations recited in claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851